IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


KALA CORDELL,                              : No. 111 MM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
MICHAEL STAINS,                            :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of August, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.